EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE


Allowable Subject Matter
Claims 1-7, 9, 10, and 15-25 are allowed.

The following is an examiner’s statement of reasons for allowance:  Regarding claim 15, the prior art of record fails to show a conveyance seat including a rail connection bracket for connecting the connecting member to the slide rail, and a cover member that covers a side surface of the seat cushion, wherein the rail connection bracket includes a cover attachment portion for attaching the cover member, and wherein the cover attachment portion is located between the cover member and the first rotation portion in a width direction of the conveyance seat, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Peregrina Loera et al (10093209) shows a cover for the side frame of a vehicle seat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/May 31, 2022                                              Primary Examiner, Art Unit 3636